UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-Q Quarterly Schedule of Portfolio Holdings of Registered Management Investment Company Investment Company Act File Number: 811-4653 The American Funds Tax-Exempt Series I (Exact Name of Registrant as specified in charter) 1101 Vermont Avenue, NW Washington, DC20005 (Address of principal executive offices) Jennifer L. Butler Secretary The American Funds Tax-Exempt Series I 1101 Vermont Avenue, NW Washington, DC20005 (name and address of agent for service) Registrant's telephone number, including area code: (202) 842-5665 Date of fiscal year end: July 31, 2008 Date of reporting period: October 31, 2007 ITEM 1 – Schedule of Investments Tax-Exempt Fund of Maryland® Investment portfolio October 31, 2007 unaudited Principal amount Market value Bonds & notes — 95.45% (000) (000) MARYLAND— 87.92% STATE ISSUERS — 47.40% Community Dev. Administration, Dept. of Housing and Community Dev., Housing Rev. Bonds, GNMA Collateralized, Series 2002-B, AMT, 4.85% 2022 $2,000 $1,997 Community Dev. Administration, Dept. of Housing and Community Dev., Housing Rev. Bonds, Series 2007-A, AMT, 4.85% 2037 2,650 2,547 Community Dev. Administration, Dept. of Housing and Community Dev., Residential Rev. Bonds, Series 1998-B, AMT, 5.00% 2008 1,610 1,625 Community Dev. Administration, Dept. of Housing and Community Dev., Residential Rev. Bonds, Series 1998-B, AMT, 5.00% 2009 830 846 Community Dev. Administration, Dept. of Housing and Community Dev., Residential Rev. Bonds, Series 2001-H, AMT, 5.20% 2022 900 908 Community Dev. Administration, Dept. of Housing and Community Dev., Residential Rev. Bonds, Series 2006-F, AMT, 6.00% 2039 3,875 4,137 Community Dev. Administration, Dept. of Housing and Community Dev., Residential Rev. Bonds, Series 2006-L, AMT, 4.80% 2021 1,500 1,486 Community Dev. Administration, Dept. of Housing and Community Dev., Residential Rev. Bonds, Series 2006-P, AMT, 4.55% 2026 500 475 Community Dev. Administration, Dept. of Housing and Community Dev., Residential Rev. Bonds, Series 2007-D, AMT, 4.80% 2032 1,000 965 Community Dev. Administration, Dept. of Housing and Community Dev., Residential Rev. Bonds, Series D, AMT, 4.65% 2022 1,000 977 Community Dev. Administration, Dept. of Housing and Community Dev., Residential Rev. Bonds, Series H, AMT, 5.00% 2027 1,000 1,001 Community Dev. Administration, Dept. of Housing and Community Dev., Residential Rev. Bonds, Series I, AMT, 6.00% 2041 1,960 2,099 Econ. Dev. Corp., Lease Rev. Bonds (Aviation Administration Facs.), Series 2003, AMT, FSA insured, 5.25% 2012 1,000 1,062 Econ. Dev. Corp., Lease Rev. Bonds (Aviation Administration Facs.), Series 2003, AMT, FSA insured, 5.50% 2013 1,500 1,623 Econ. Dev. Corp., Lease Rev. Bonds (Aviation Administration Facs.), Series 2003, AMT, FSA insured, 5.50% 2015 2,000 2,146 Econ. Dev. Corp., Lease Rev. Bonds (Dept. of Transportation Headquarters Fac.), Series 2002, 5.00% 2014 1,755 1,861 Econ. Dev. Corp., Lease Rev. Bonds (Dept. of Transportation Headquarters Fac.), Series 2002, 5.375% 2019 1,500 1,609 Econ. Dev. Corp., Rev. Bonds (Anne Arundel County, Golf Course System), Series 2001, 8.25% 2028 (preref. 2011) 1,940 2,228 Econ. Dev. Corp., Rev. Ref. Bonds (Chesapeake Bay Conference Center Project), Series 2006-A, 4.75% 2011 1,000 996 Econ. Dev. Corp., Student Housing Rev. Bonds (Towson University Project), Series 2007-A, 5.25% 2024 1,000 1,007 Econ. Dev. Corp., Student Housing Rev. Bonds (Towson University Project), Series 2007-A, 5.25% 2037 3,265 3,214 Econ. Dev. Corp., Student Housing Rev. Ref. Bonds (University of Maryland, Baltimore County Project), Series 2006, XLCA insured, 5.00% 2020 600 634 Econ. Dev. Corp., Student Housing Rev. Ref. Bonds (University of Maryland, College Park Projects), Series 2006, CIFG insured, 5.00% 2020 1,000 1,056 Econ. Dev. Corp., Student Housing Rev. Ref. Bonds (University of Maryland, College Park Projects), Series 2006, CIFG insured, 5.00% 2021 1,000 1,053 Econ. Dev. Corp., Student Housing Rev. Ref. Bonds (University of Maryland, College Park Projects), Series 2006, CIFG insured, 5.00% 2026 1,000 1,041 Econ. Dev. Corp., Utility Infrastructure Rev. Bonds (University of Maryland, College Park Project), Series 2001, AMBAC insured, 5.25% 2011 3,355 3,553 Econ. Dev. Corp., Utility Infrastructure Rev. Bonds (University of Maryland, College Park Project), Series 2001, AMBAC insured, 5.375% 2015 2,190 2,326 unaudited Principal amount Market value Bonds & notes (000) (000) STATE ISSUERS (continued) Energy Fncg. Administration, Limited Obligation Solid Waste Disposal Rev. Bonds (Wheelabrator Water Technologies Baltimore LLC Projects), Series 1996, AMT, 6.30% 2010 $2,885 $2,948 G.O. Bonds, State and Local Facs., First Series Loan of 2000, Series H, 5.50% 2010 2,000 2,111 G.O. Bonds, State and Local Facs., First Series Loan of 2001, Series H, 5.50% 2011 1,000 1,065 G.O. Bonds, State and Local Facs., First Series Loan of 2003, Capital Improvement Bonds, Series A, 5.25% 2016 1,500 1,661 G.O. Bonds, State and Local Facs., Second Series Loan of 2002, Series B, 5.25% 2009 1,000 1,023 G.O. Bonds, State and Local Facs., Second Series Loan of 1999, Series X, 5.25% 2012 (preref. 2009) 2,000 2,080 Health and Higher Educational Facs. Auth., FHA Insured Mortgage Rev. Bonds, Western Maryland Health System Issue, Series 2006-A, MBIA insured, 5.00% 2024 3,500 3,659 Health and Higher Educational Facs. Auth., First Mortgage Rev. Bonds (PUMH of Maryland, Inc. - Heron Point of Chestertown Issue), Series 1998-A, 5.75% 2019 1,500 1,509 Health and Higher Educational Facs. Auth., First Mortgage Rev. Bonds (PUMH of Maryland, Inc. - Heron Point of Chestertown Issue), Series 1998-A, 5.75% 2026 1,640 1,643 Health and Higher Educational Facs. Auth., Parking Rev. Bonds (Johns Hopkins Medical Institutions Parking Facs. Issue), Series 2001, AMBAC insured, 5.00% 2034 880 894 Health and Higher Educational Facs. Auth., Rev. Bonds (Anne Arundel Medical Center Issue), Series 1998, FSA insured, 5.125% 2028 1,000 1,017 Health and Higher Educational Facs. Auth., Rev. Bonds (Carroll Hospital Center Issue), Series 2006, 4.50% 2026 1,000 930 Health and Higher Educational Facs. Auth., Rev. Bonds (Carroll Hospital Center Issue), Series 2006, 5.00% 2036 1,000 984 Health and Higher Educational Facs. Auth., Rev. Bonds (Edenwald Issue), Series 2006-A, 5.40% 2031 1,000 986 Health and Higher Educational Facs. Auth., Rev. Bonds (Edenwald Issue), Series 2006-A, 5.40% 2037 2,500 2,456 Health and Higher Educational Facs. Auth., Rev. Bonds (Good Samaritan Hospital Issue), Series 1993, 5.70% 2009 (escrowed to maturity) 1,000 1,023 Health and Higher Educational Facs. Auth., Rev. Bonds (Howard County General Hospital Issue), Series 1993, 5.50% 2013 (escrowed to maturity) 1,325 1,358 Health and Higher Educational Facs. Auth., Rev. Bonds (Howard County General Hospital Issue), Series 1993, 5.50% 2021 (escrowed to maturity) 1,000 1,010 Health and Higher Educational Facs. Auth., Rev. Bonds (Kaiser Permanente), Series 1998-A, 5.375% 2015 1,000 1,025 Health and Higher Educational Facs. Auth., Rev. Bonds (LifeBridge Health Issue), Series 2004-A, 5.00% 2012 1,000 1,049 Health and Higher Educational Facs. Auth., Rev. Bonds (LifeBridge Health Issue), Series 2004-A, 5.00% 2014 2,450 2,591 Health and Higher Educational Facs. Auth., Rev. Bonds (LifeBridge Health Issue), Series 2004-A, 5.25% 2018 1,000 1,054 Health and Higher Educational Facs. Auth., Rev. Bonds (Medlantic/Helix Issue), Series 1998-B, AMBAC insured, 5.25% 2038 1,500 1,648 Health and Higher Educational Facs. Auth., Rev. Bonds (Mercy Medical Center Issue), Series A, 5.00% 2032 4,000 3,892 Health and Higher Educational Facs. Auth., Rev. Bonds (Mercy Ridge Issue), Series 2003-A, 6.00% 2035 (preref. 2013) 2,000 2,243 Health and Higher Educational Facs. Auth., Rev. Bonds (Mercy Ridge Issue), Series 2003-B, 5.00% 2008 1,000 1,006 Health and Higher Educational Facs. Auth., Rev. Bonds (Mercy Ridge Issue), Series 2007, 4.50% 2022 1,065 1,016 Health and Higher Educational Facs. Auth., Rev. Bonds (Mercy Ridge Issue), Series 2007, 4.75% 2034 3,090 2,920 Health and Higher Educational Facs. Auth., Rev. Bonds (Mercy Ridge Issue), Series 2007, 4.50% 2035 1,000 894 Health and Higher Educational Facs. Auth., Rev. Bonds (Peninsula Regional Medical Center Issue), Series 2006, 5.00% 2016 1,200 1,259 Health and Higher Educational Facs. Auth., Rev. Bonds (Peninsula Regional Medical Center Issue), Series 2006, 5.00% 2021 1,000 1,029 Health and Higher Educational Facs. Auth., Rev. Bonds (Peninsula Regional Medical Center Issue), Series 2006, 5.00% 2036 4,500 4,500 Health and Higher Educational Facs. Auth., Rev. Bonds (Suburban Hospital Issue), Series 2004-A, 5.00% 2008 1,500 1,513 Health and Higher Educational Facs. Auth., Rev. Bonds (University of Maryland Medical System Issue), Series 2000, 6.75% 2030 (preref. 2010) 2,000 2,186 Health and Higher Educational Facs. Auth., Rev. Bonds (University of Maryland Medical System Issue), Series 2006-A, 5.00% 2036 2,000 1,994 Health and Higher Educational Facs. Auth., Rev. Ref. Bonds (Adventist HealthCare Issue), Series 2003-A, 5.00% 2012 1,000 1,022 Health and Higher Educational Facs. Auth., Rev. Ref. Bonds (Adventist HealthCare Issue), Series 2003-A, 5.75% 2025 1,000 1,033 Health and Higher Educational Facs. Auth., Rev. Ref. Bonds (Johns Hopkins University Issue), Series 1998, 5.25% 2014 1,375 1,417 Health and Higher Educational Facs. Auth., Rev. Ref. Bonds (Johns Hopkins University Issue), Series 2001-A, 5.00% 2011 1,000 1,051 Health and Higher Educational Facs. Auth., Rev. Ref. Bonds (Johns Hopkins University Issue), Series 2001-A, 5.00% 2013 1,000 1,049 Health and Higher Educational Facs. Auth., Rev. Ref. Bonds (Johns Hopkins University Issue), Series 2002-A, 5.00% 2032 1,000 1,029 Health and Higher Educational Facs. Auth., Rev. Ref. Bonds (MedStar Health Issue), Series 2004, 5.00% 2013 1,000 1,040 Health and Higher Educational Facs. Auth., Rev. Ref. Bonds (MedStar Health Issue), Series 2004, 5.75% 2014 1,845 2,007 Health and Higher Educational Facs. Auth., Rev. Ref. Bonds (MedStar Health Issue), Series 2004, 5.75% 2015 500 541 Health and Higher Educational Facs. Auth., Rev. Ref. Bonds (MedStar Health Issue), Series 2004, 5.75% 2016 3,500 3,770 unaudited Principal amount Market value Bonds & notes (000) (000) STATE ISSUERS (continued) Health and Higher Educational Facs. Auth., Rev. Ref. Bonds (MedStar Health Issue), Series 2004, 5.50% 2033 $1,000 $1,023 Health and Higher Educational Facs. Auth., Rev. Ref. Bonds (Mercy Medical Center Issue), Series 1996, FSA insured, 6.50% 2013 2,000 2,177 Health and Higher Educational Facs. Auth., Rev. Ref. Bonds (Roland Park Place Issue), Series 1999, 5.50% 2014 525 525 Industrial Dev. Fncg. Auth., Econ. Dev. Rev. Bonds (Our Lady of Good Counsel High School Fac.), Series 2005-A, 6.00% 2035 1,000 1,023 Morgan State University, Academic Fees and Auxiliary Facs. Fees Rev. Bonds, Series 2003-A, FGIC insured, 5.00% 2020 1,375 1,450 Dept. of Transportation, Consolidated Transportation Bonds, Series 2002, 5.50% 2017 2,000 2,244 Dept. of Transportation, Consolidated Transportation Bonds, Series 2003, 5.25% 2014 4,000 4,402 Dept. of Transportation, Consolidated Transportation Bonds, Series 2003, 5.00% 2015 1,500 1,628 Dept. of Transportation, Consolidated Transportation Bonds, Series 2004, 5.00% 2018 1,000 1,061 Dept. of Transportation, Project Certs. of Part. (Mass Transit Administration Project), Series 2000, AMT, 5.00% 2008 1,415 1,435 Transportation Auth., Airport Parking Rev. Bonds (Baltimore/Washington International Airport Projects), Series 2002-B, AMT, AMBAC insured, 5.375% 2015 2,000 2,132 Transportation Auth., Transportation Facs. Projects Rev. Bonds, Series 2007, FSA insured, 5.00% 2021 3,000 3,215 University System, Auxiliary Fac. and Tuition Rev. Bonds, Series 2001-B, 4.00% 2013 1,000 1,014 University System, Auxiliary Fac. and Tuition Rev. Bonds, Series 2005-A, 5.00% 2018 2,000 2,130 University System, Auxiliary Fac. and Tuition Rev. Bonds, Series 2002-A, 5.125% 2022 (preref. 2012) 2,000 2,131 146,197 CITY & COUNTY ISSUERS — 40.52% City of Annapolis, Econ. Dev. Rev. Bonds (St. John’s College Fac.), Series 2007-B, 5.00% 2032 2,000 1,989 City of Annapolis, Special Obligation Bonds (Park Place Project), Series 2005-A, 5.35% 2034 2,000 1,906 City of Annapolis, Special Obligation Bonds (Park Place Project), Series 2005-B, 4.75% 2034 3,000 2,969 Anne Arundel County, G.O. Bonds (Consolidated General Improvements), Ref. Series 2006, 5.00% 2017 1,590 1,721 Anne Arundel County, G.O. Bonds (Consolidated General Improvements), Series 2005, 5.00% 2016 1,500 1,618 Anne Arundel County, G.O. Bonds (Consolidated Golf Course Project), Series 2005, 5.00% 2018 1,165 1,242 Anne Arundel County, G.O. Bonds (Consolidated Golf Course Project), Series 2005, 5.00% 2021 1,350 1,430 Anne Arundel County, G.O. Bonds, Series 2002, 5.25% 2012 1,000 1,071 Anne Arundel County, Special Obligation Bonds (Arundel Mills Project), Series 1999, 7.10% 2029 (preref. 2009) 1,985 2,134 Anne Arundel County, Special Obligation Bonds (National Business Park Project), Series 2000, 7.375% 2028 (preref. 2010) 1,500 1,669 Anne Arundel County, Tax Increment Fncg. Bonds (Parole Town Center Project), Series 2002, 5.00% 2012 1,120 1,137 Baltimore County, G.O. Bonds, Consolidated Public Improvement Bonds, Series 2002, 5.25% 2010 2,000 2,100 Baltimore County, G.O. Bonds, Consolidated Public Improvement Bonds, Series 2002, 5.25% 2015 (preref. 2012) 3,000 3,230 Baltimore County, G.O. Bonds, Metropolitan Dist. Bonds (67th Issue), 5.00% 2018 (preref. 2011) 1,500 1,591 Baltimore County, Rev. Bonds (Catholic Health Initiatives), Series 2006-A, 5.00% 2020 1,000 1,035 Baltimore County, Rev. Bonds (Catholic Health Initiatives), Series 2006-A, 4.50% 2033 700 667 Baltimore County, Rev. Bonds (Oak Crest Village, Inc. Fac.), Series 2007-A, 5.00% 2022 2,600 2,618 Baltimore County, Rev. Bonds (Oak Crest Village, Inc. Fac.), Series 2007-A, 5.00% 2037 3,000 2,886 Mayor and City Council of Baltimore, Convention Center Hotel Rev. Bonds, Series 2006-A, XLCA insured, 5.25% 2018 1,000 1,087 Mayor and City Council of Baltimore, Convention Center Hotel Rev. Bonds, Series 2006-A, XLCA insured, 5.25% 2019 1,000 1,084 Mayor and City Council of Baltimore, Convention Center Hotel Rev. Bonds, Series 2006-A, XLCA insured, 5.00% 2032 1,250 1,296 Mayor and City Council of Baltimore, Convention Center Hotel Rev. Bonds, Series 2006-B, 5.875% 2039 2,500 2,581 Mayor and City Council of Baltimore, Convertible Rev. Ref. Bonds (Baltimore City Parking System Facs.), Series 1996-A, FGIC insured, 5.90% 2009 1,500 1,559 Mayor and City Council of Baltimore, Project and Rev. Bonds (Wastewater Projects), Series 2005-B, MBIA insured, 5.00% 2021 (preref. 2015) 1,030 1,120 Mayor and City Council of Baltimore, Project and Rev. Ref. Bonds (Water Projects), Series 1994-A, FGIC insured, 5.00% 2024 410 444 Mayor and City Council of Baltimore, Project and Rev. Ref. Bonds (Water Projects), Series 2002-A, FGIC insured, 5.00% 2021 1,225 1,285 Mayor and City Council of Baltimore, Rev. Ref. Bonds (Wastewater Projects), Series 1994-A, FGIC insured, 6.00% 2015 1,500 1,660 Mayor and City Council of Brunswick, Special Obligation Bonds (Brunswick Crossing Special Taxing Dist.), Series 2006, 5.50% 2036 4,000 3,777 Calvert County, Econ. Dev. Rev. Ref. Bonds (Asbury-Solomons Island Fac.), Series 1997, MBIA insured, 5.00% 2009 (escrowed to maturity) 1,000 1,018 Carroll County, EMA Obligated Group Issue (Fairhaven and Copper Ridge), Rev. Ref. Bonds, Series 1999-A, ASSET GUARANTY insured, RADIAN insured, 5.50% 2019 1,265 1,291 Carroll County, G.O. Bonds, County of Commissioners of Carroll County, Consolidated Public Improvement Ref. Bonds (Delayed Delivery), Series 2003, 5.00% 2010 500 523 unaudited Principal amount Market value Bonds & notes (000) (000) CITY & COUNTY ISSUERS (continued) Frederick County, Educational Facs. Rev. Bonds (Mount Saint Mary’s University), Series 2007, 4.50% 2025 $1,000 $906 Frederick County, Educational Facs. Rev. Bonds (Mount Saint Mary’s University), Series 2007, 5.00% 2030 2,000 1,907 Frederick County, G.O. Public Facs. Bonds of 2000, 5.10% 2017 (preref. 2010) 1,000 1,058 Frederick County, G.O. Public Facs. Ref. Bonds of 2006, 5.25% 2021 1,000 1,120 Frederick County, Urbana Community Dev. Auth., Special Obligation Bonds, Series 1998, 6.625% 2025 3,000 3,050 Frederick County, Urbana Community Dev. Auth., Special Obligation Bonds, Series 2004-B, 5.95% 2030 1,000 1,003 Frederick County, Urbana Community Dev. Auth., Special Obligation Bonds, Series 2004-B, 6.25% 2030 1,436 1,448 City of Gaithersburg, Econ. Dev. Rev. Ref. Bonds (Asbury Maryland Obligated Group), Series 2006-A, 5.125% 2026 1,000 994 City of Gaithersburg, Econ. Dev. Rev. Ref. Bonds (Asbury Maryland Obligated Group), Series 2006-A, 5.125% 2036 3,420 3,316 Harford County, Consolidated Public Improvement Bonds, Series 2005, 5.00% 2020 1,000 1,063 Howard County, G.O. Consolidated Public Improvement Project and Ref. Bonds, Series 2002-A, 5.25% 2014 795 846 Howard County, G.O. Consolidated Public Improvement Project and Ref. Bonds, Series 2002-A, 5.25% 2014 (preref. 2012) 205 219 City of Hyattsville, Special Obligation Bonds (University Town Center Project), Series 2004, 5.75% 2034 3,650 3,642 Montgomery County Housing Opportunities Commission, Multi-family Housing Dev. Bonds, Series 2004-A, 4.65% 2030 2,670 2,640 Montgomery County Housing Opportunities Commission, Multi-family Housing Dev. Bonds, Series 2007-A, AMT, 4.55% 2027 2,000 1,889 Montgomery County Housing Opportunities Commission, Multi-family Housing Dev. Bonds, Series 2007-A, AMT, 4.625% 2032 765 718 Montgomery County Housing Opportunities Commission, Multi-family Housing Dev. Bonds, Series 2007-A, AMT, 4.70% 2037 1,350 1,267 Montgomery County Housing Opportunities Commission, Single-family Mortgage Rev. Bonds, Series 2007-D, AMT, 5.50% 2038 1,000 1,067 Montgomery County, Econ. Dev. Corp., Lease Rev. Bonds (Town Square Parking Garage Project), Series 2002-A, 3.25% 2011 1,000 989 Montgomery County, Econ. Dev. Rev. Bonds (Trinity Health Credit Group), Series 2001, 5.50% 2016 1,000 1,065 Montgomery County, G.O. Consolidated Public Improvement Bonds, Series 2000-A, 5.30% 2013 (preref. 2010) 1,000 1,049 Montgomery County, G.O. Consolidated Public Improvement Bonds, Series 2001-A, 4.75% 2011 1,000 1,040 Montgomery County, G.O. Consolidated Public Improvement Bonds, Series 2001-A, 4.75% 2012 1,000 1,048 Montgomery County, G.O. Consolidated Public Improvement Bonds, Series 2001-A, 5.25% 2015 2,000 2,138 Montgomery County, Solid Waste Disposal System Rev. Ref. Bonds, Series 2003-A, AMBAC insured, 5.00% 2013 1,000 1,069 Montgomery County, Special Obligation Bonds (Kingsview Village Center Dev. Dist.), Series 1999, 6.90% 2021 2,145 2,248 Montgomery County, Special Obligation Bonds (West Germantown Dev. Dist.), Series 2002-A, RADIAN insured, 5.375% 2020 750 780 Montgomery County, Special Obligation Bonds (West Germantown Dev. Dist.), Series 2004-A, RADIAN insured, 6.70% 2027 1,660 1,847 Northeast Maryland Waste Disposal Auth., Solid Waste Rev. Ref. Bonds (Montgomery County Solid Waste Disposal System), Series 2003, AMT, AMBAC insured, 5.50% 2010 2,500 2,608 Northeast Maryland Waste Disposal Auth., Solid Waste Rev. Ref. Bonds (Montgomery County Solid Waste Disposal System), Series 2003, AMT, AMBAC insured, 5.50% 2016 1,000 1,066 Housing Auth. of Prince George’s County, Mortgage Rev. Bonds (GNMA Collateralized - Langley Gardens Apartments Project), Series 1997-A, AMT, 5.60% 2017 1,130 1,158 Housing Auth. of Prince George’s County, Mortgage Rev. Bonds (GNMA Collateralized - Windsor Crossing Apartments Project), Series 2002-A, AMT, 3.90% 2012 330 326 Housing Auth. of Prince George’s County, Mortgage Rev. Bonds (GNMA Collateralized - Windsor Crossing Apartments Project), Series 2002-A, AMT, 5.00% 2023 1,000 1,006 Industrial Dev. Auth. of Prince George’s County, Rev. Ref. Lease Bonds (Upper Marlboro Justice Center Project), Series 2003-A, MBIA insured, 5.00% 2014 1,500 1,593 Prince George’s County, Special Obligation Bonds (National Harbor Project), Series 2004, 4.70% 2015 1,900 1,881 Prince George’s County, Special Obligation Bonds (National Harbor Project), Series 2004, 5.20% 2034 4,000 3,836 Prince George’s County, Special Obligation Bonds (Woodview Village Infrastructure Improvements), Series 1997-A, 4.50% 2017 725 699 Prince George’s County, Special Obligation Bonds (Woodview Village Infrastructure Improvements), Series 1997-A, 4.60% 2021 1,660 1,576 Prince George’s County, Special Obligation Bonds (Woodview Village Infrastructure Improvements), Series 1997-A, 4.70% 2026 1,545 1,415 Prince George’s County, Special Obligation Ref. Bonds (Woodview Village Phase II Infrastructure Improvements), Series 2006, RADIAN insured, 5.00% 2026 1,000 1,018 Prince George’s County, Special Tax Dist. Bonds (Victoria Falls Project), Series 2005, 5.25% 2035 3,700 3,419 City of Salisbury, Special Obligation Bonds (Villages at Aydelotte Farm Project), Series 2007, 5.25% 2037 1,775 1,625 Washington Suburban Sanitary Dist., Montgomery and Prince George’s Counties, G.O. Ref. Bonds of 1997, 5.75% 2017 1,510 1,734 Washington Suburban Sanitary Dist., Montgomery and Prince George’s Counties, G.O. Water Supply Bonds of 2005, 5.00% 2019 1,000 1,068 Washington Suburban Sanitary Dist., Montgomery and Prince George’s Counties, G.O. Ref. Bonds of 2001, 4.50% 2015 (preref. 2011) 3,000 3,103 Westminster, Educational Facs. Rev. Bonds (McDaniel College, Inc.), Series 2006, 4.50% 2036 3,000 2,671 124,966 unaudited Principal amount Market value Bonds & notes (000) (000) DISTRICT OF COLUMBIA— 049% Washington Metropolitan Area Transit Auth., Gross Transit Rev. Ref. Bonds, Series 1993, FGIC insured, 6.00% 2008 $1,480 $1,505 PUERTO RICO— 5.86% Electric Power Auth., Power Rev. Ref. Bonds (Forward Delivery), Series QQ, XLCA insured, 5.50% 2015 1,000 1,114 Electric Power Auth., Power Rev. Ref. Bonds, Series UU, FSA insured, 4.025% 20291 1,500 1,470 Electric Power Auth., Rev. Ref. Bonds, Series GG, FSA insured, 4.75% 2021 1,020 1,045 Electric Power Auth., Rev. Ref. Bonds, Series KK, XLCA insured, 5.00% 2011 1,000 1,051 Highways and Transportation Auth., Highway Rev. Ref. Bonds, Series AA, FSA insured, 5.00% 2026 (put 2010) 500 518 Public Buildings Auth., Government Facs. Rev. Bonds, Series D, 5.25% 2027 (preref. 2012) 4,500 4,819 Public Fin. Corp., Commonwealth Appropriation Bonds, Series 2001-E, 6.00% 2026 (escrowed to maturity) 45 54 Public Fin. Corp., Commonwealth Appropriation Bonds, Series 2001-E, 6.00% 2026 455 547 Public Fin. Corp., Commonwealth Appropriation Bonds, Series 2004-A, 5.75% 2027 (put 2012) 3,755 3,990 Public Fin. Corp., Commonwealth Appropriation Bonds, Series 2004-A, FGIC insured, 5.25% 2031 (put 2012) 2,500 2,659 Sales Tax Fncg. Corp., Sales Tax Rev. Bonds, Series 2007-A, FGIC insured, 0% 2040 4,000 816 18,083 VIRGINISLANDS— 1.18% Public Fin. Auth., Rev. and Ref. Bonds (Matching Fund Loan Notes), Series 1998-A, 5.20% 2009 1,500 1,531 Public Fin. Auth., Rev. and Ref. Bonds (Matching Fund Loan Notes), Series 1998-A, 5.20% 2010 1,000 1,020 Public Fin. Auth., Rev. Bonds (Gross Receipts Taxes Loan Note), Series 2003-A, FSA insured, 5.25% 2017 1,000 1,087 3,638 Total bonds & notes (cost: $293,305,000) 294,389 Short-term securities — 4.67% Community Dev. Administration, Maryland Dept. of Housing and Community Dev., Multi-family Dev. Rev. Bonds (Barrington Apartments Project), Series 2003-A, AMT, 3.45% 20371 2,700 2,700 Maryland Econ. Dev. Corp., Multi-Modal Rev. Bonds (United States Pharmacopeial Project), Series 2004-A, AMBAC insured, 3.57% 20341 1,750 1,750 Maryland Econ. Dev. Corp., Rev. Bonds (Federation of American Societies for Experimental Biology Project), Series 2002-A, 3.58% 20301 600 600 Health and Higher Educational Facs. Auth., Rev. Bonds (University of Maryland Medical System Issue), Series 2004-A, AMBAC insured, 3.45% 20231 1,800 1,800 Maryland Health and Higher Educational Facs. Auth., Rev. Bonds, University of Maryland Medical System Issue, Series 2006-E, FGIC insured, 3.43% 20411 1,000 1,000 Maryland Health and Higher Educational Facs. Auth., Pooled Loan Program Rev. Bonds, Series 1994-D, 3.40% 20291,2 2,925 2,925 Montgomery County, Maryland, Consolidated Public Improvement Bond Anticipation Notes, Series 2006-A, 3.57% 20261,2 3,630 3,630 Total short-term securities (cost: $14,405,000) 14,405 Total investment securities (cost: $307,710,000) 308,794 Other assets less liabilities (381) Net assets $308,413 1Coupon rate may change periodically; the date of the next scheduled coupon rate change is considered to be the maturity date. 2This security, or a portion of this security, has been segregated to cover funding requirements on investment transactions settling in the future. unaudited Key to abbreviations Agcy. Agency Dist. District G.O. General Obligation AMT Alternative Minimum Tax Econ. Economic Preref. Prerefunded Auth. Authority Fac. Facility Redev. Redevelopment Certs. of Part. Certificates of Participation Facs. Facilities Ref. Refunding Dept. Department Fin. Finance Rev. Revenue Dev. Development Fncg. Financing TECP Tax-Exempt Commercial Paper Federal income tax information (dollars in thousands) Gross unrealized appreciation on investment securities $5,186 Gross unrealized depreciation on investment securities (3,950) Net unrealized appreciation on investment securities 1,236 Cost of investment securities for federal income tax purposes 307,558 Tax-Exempt Fund of Virginia® Investment portfolio October 31, 2007 unaudited Principal amount Market value Bonds & notes — 95.47% (000) (000) VIRGINIA — 83.94% STATE ISSUERS — 30.79% College Building Auth., Educational Facs. Rev. Bonds (Public Higher Education Fncg. Program), Series 2002-A, 5.00% 2011 $1,530 $1,613 College Building Auth., Educational Facs. Rev. Bonds (Regent University Project), Series 2006, 5.00% 2026 4,000 3,997 College Building Auth., Educational Facs. Rev. Bonds (Regent University Project), Series 2006, 5.00% 2029 1,000 982 College Building Auth., Educational Facs. Rev. Bonds (Roanoke College), Series 2007, 5.00% 2023 1,000 1,028 College Building Auth., Educational Facs. Rev. Bonds (Roanoke College), Series 2007, 5.00% 2033 1,375 1,380 College Building Auth., Educational Facs. Rev. Bonds (University of Richmond Project), Series 2002-A, 5.00% 2032 (put 2009) 2,500 2,545 College Building Auth., Educational Facs. Rev. Bonds (Washington and Lee University Project), Series 2001, 5.375% 2021 1,000 1,121 College Building Auth., Educational Facs. Rev. Ref. Bonds (Hampden-Sydney College Project), Series 1998, MBIA insured, 5.00% 2016 500 511 College Building Auth., Educational Facs. Rev. Ref. Bonds (Hampton University Project), Series 2003, 5.00% 2013 1,000 1,061 College Building Auth., Educational Facs. Rev. Ref. Bonds (Hampton University Project), Series 2003, 5.00% 2014 1,815 1,936 Commonwealth Transportation Board, Federal Highway Reimbursement Anticipation Notes, Series 2000, 5.50% 2010 1,300 1,375 Commonwealth Transportation Board, Transportation Rev. Bonds (U.S. Route 58 Corridor Dev. Program), Series 1999-B, 5.50% 2013 (preref. 2009) 4,750 4,943 Housing Dev. Auth., Commonwealth Mortgage Bonds, Series 2001-J-1, MBIA insured, 4.55% 2010 1,000 1,020 Housing Dev. Auth., Commonwealth Mortgage Bonds, Series 2001-J-1, MBIA insured, 4.65% 2011 1,000 1,032 Housing Dev. Auth., Commonwealth Mortgage Bonds, Series 2004-A-1, AMT, 4.00% 2015 1,300 1,275 Housing Dev. Auth., Commonwealth Mortgage Bonds, Series 2007-A, Subseries A-1, AMT, 4.90% 2020 3,200 3,235 Housing Dev. Auth., Commonwealth Mortgage Bonds, Series 2007-B, AMT, 4.75% 2032 2,000 1,916 Housing Dev. Auth., Multi-family Housing Bonds, Series 1996-B, 5.95% 2016 710 724 Housing Dev. Auth., Multi-family Housing Bonds, Series 1997-B, AMT, 5.80% 2010 1,185 1,207 Housing Dev. Auth., Multi-family Housing Bonds, Series 1998-I, AMT, 4.60% 2009 1,320 1,341 Housing Dev. Auth., Multi-family Housing Bonds, Series 1998-I, AMT, 4.70% 2010 1,240 1,264 Housing Dev. Auth., Rental Housing Bonds, Series 2001-K, AMT, 5.00% 2017 825 835 Housing Dev. Auth., Rental Housing Bonds, Series 2006-B, AMT, 4.55% 2023 1,260 1,211 Northern Virginia Transportation Dist. Commission, Commuter Rail Rev. Ref. Bonds (Virginia Railway Express Project), Series 1998, FSA insured, 5.375% 2011 1,000 1,032 Northern Virginia Transportation Dist. Commission, Commuter Rail Rev. Ref. Bonds (Virginia Railway Express Project), Series 1998, FSA insured, 5.375% 2014 1,000 1,032 Peninsula Ports Auth., Health System Rev. Ref. Bonds (Riverside Health System Project), Series 1998, 5.00% 2008 1,200 1,212 Peninsula Ports Auth., Health System Rev. Ref. Bonds (Riverside Health System Project), Series 1998, 5.00% 2009 1,100 1,124 Port Auth., Commonwealth Port Fund Rev. Bonds (2002 Resolution), Series 2002, AMT, 5.00% 2012 1,000 1,051 Port Auth., Commonwealth Port Fund Rev. Bonds (2002 Resolution), Series 2002, AMT, 5.00% 2013 3,700 3,904 Port Auth., Commonwealth Port Fund Rev. Bonds (2002 Resolution), Series 2006, AMT, FSA insured, 5.50% 2015 2,885 3,156 Port Auth., Port Facs. Rev. Bonds, Series 2006, AMT, FGIC insured, 4.75% 2031 1,000 979 Port Auth., Port Facs. Rev. Ref. Bonds, Series 2007, AMT, FSA insured, 5.00% 2027 1,000 1,024 Public Building Auth., Public Facs. Rev. Bonds, Series 1998-B, 5.00% 2010 (preref. 2008) 1,000 1,012 Public Building Auth., Public Facs. Rev. Bonds, Series 2000-A, 5.75% 2016 (preref. 2010) 1,000 1,061 Public Building Auth., Public Facs. Rev. Ref. Bonds, Series 2005-A, 5.00% 2015 1,000 1,081 Public Building Auth., Public Facs. Rev. Ref. Bonds, Series 2005-A, 5.00% 2017 2,680 2,885 unaudited Principal amount Market value Bonds & notes (000) (000) STATE ISSUERS (continued) Public School Auth., School Fncg. Bonds (1997 Resolution), Ref. Series 2005-A, 5.25% 2017 $1,000 $1,106 Public School Auth., School Fncg. Bonds (1997 Resolution), Ref. Series 2005-B, 5.25% 2017 1,000 1,107 Public School Auth., School Fncg. Bonds (1997 Resolution), Series 1998-B, 4.50% 2009 2,880 2,932 Public School Auth., School Fncg. Bonds (1997 Resolution), Series 2002-A, 5.00% 2014 1,000 1,058 Public School Auth., School Fncg. Bonds (1997 Resolution), Series 2002-B, 4.00% 2009 1,500 1,516 Public School Auth., School Fncg. Bonds (1997 Resolution), Series 2005-D, 5.00% 2018 2,000 2,135 Public School Auth., School Fncg. Bonds (1997 Resolution), Series 1998-B, 4.50% 2009 (preref. 2008) 120 122 Resources Auth., Clean Water State Revolving Fund Rev. Bonds, Series 2000, 5.25% 2015 (preref. 2010) 1,000 1,051 Resources Auth., Clean Water State Revolving Fund Rev. Bonds, Series 2007, 4.75% 2021 2,610 2,726 Resources Auth., Infrastructure Rev. Bonds (Pooled Fncg. Program), Series 2006-A, 5.00% 2017 2,105 2,276 Resources Auth., Infrastructure Rev. Bonds (Pooled Loan Bond Program), Series 2002-A, 5.25% 2014 1,460 1,552 Resources Auth., Infrastructure Rev. Bonds (Pooled Loan Bond Program), Series 2003, 5.00% 2020 2,000 2,113 Resources Auth., Infrastructure Rev. Bonds (Pooled Loan Bond Program), Series 2003-B, AMT, MBIA insured, 5.00% 2016 1,000 1,048 Small Business Fin. Auth., Hospital Rev. Bonds (Wellmont Health System Project), Series 2007-A, 5.25% 2027 2,050 2,073 Small Business Fncg. Auth., Educational Facs. Rev. Ref. Bonds (Mary Baldwin College), Series 2005, 4.75% 2017 1,485 1,459 Southeastern Public Service Auth., Rev. Ref. Bonds, Series 1998, AMBAC insured, 5.00% 2015 4,825 5,175 Tobacco Settlement Fncg. Corp., Tobacco Settlement Asset-backed Bonds, Series 2005, 5.25% 2019 (preref. 2012) 2,000 2,091 Tobacco Settlement Fncg. Corp., Tobacco Settlement Asset-backed Bonds, Series 2005, 5.50% 2026 (preref. 2015) 3,000 3,293 Rector and Visitors of the University of Virginia, General Rev. Pledge Bonds, Series 2003-B, 5.00% 2016 1,000 1,063 Rector and Visitors of the University of Virginia, General Rev. Pledge Bonds, Series 2003-B, 5.00% 2017 1,480 1,574 Western Virginia Regional Jail Auth., Regional Jail Fac. Rev. Bonds, Series 2007, MBIA insured, 4.75% 2024 2,200 2,264 97,839 CITY & COUNTY ISSUERS — 53.15% Industrial Dev. Auth. of the Town of Abingdon, Hospital Fac. Rev. Ref. Bonds (Johnston Memorial Hospital), Series 1998, 5.00% 2008 1,015 1,023 Industrial Dev. Auth. of the Town of Abingdon, Hospital Fac. Rev. Ref. Bonds (Johnston Memorial Hospital), Series 1998, 5.00% 2009 1,020 1,039 Industrial Dev. Auth. of Albemarle County, Residential Care Fac. Mortgage Rev. Ref. Bonds (Westminster-Canterbury of the Blue Ridge), Series 2005, 5.25% 2032 2,000 1,848 Industrial Dev. Auth. of Albemarle County, Residential Care Fac. Mortgage Rev. Ref. Bonds (Westminster-Canterbury of the Blue Ridge), Series 2007, 5.00% 2031 1,000 937 Industrial Dev. Auth. of the Town of Amherst, Educational Facs. Rev. Ref. Bonds (Sweet Briar College), Series 2006, 5.00% 2026 1,000 999 Arlington County, G.O. Ref. Bonds, Series 1993, 6.00% 2011 1,000 1,086 Arlington County, G.O. Ref. Bonds, Series 1993, 6.00% 2012 1,000 1,105 Industrial Dev. Auth. of Arlington County, Alexandria/Arlington Waste-to-Energy Fac. Resource Recovery Rev. Bonds (Ogden Martin Systems of Alexandria/Arlington Inc. Project), Series 1998-B, AMT, FSA insured, 5.375% 2012 2,785 2,841 Industrial Dev. Auth. of the County of Charles City, Solid Waste Disposal Fac. Rev. Ref. Bonds (USA Waste of Virginia, Inc. Project), Series 1999, AMT, 4.875% 2009 3,100 3,120 Industrial Dev. Auth. of Charlotte County, Hospital Rev. Bonds (Halifax Regional Hospital, Inc.), Series 2007, 5.00% 2027 1,000 1,011 City of Chesapeake, G.O. Public Improvement and Ref. Bonds, Series 2001, 5.50% 2009 1,300 1,355 City of Chesapeake, G.O. Public Improvement and Ref. Bonds, Series 2001, 5.50% 2011 1,500 1,615 City of Chesapeake, G.O. Ref. Bonds, Series 1993, 5.40% 2008 1,000 1,021 City of Chesapeake, G.O. School Ref. Bonds, Series 2003, 5.00% 2013 1,500 1,605 Chesterfield County, Water and Sewer Rev. Ref. Bonds, Series 1992, 6.375% 2009 330 331 City of Fairfax Econ. Dev. Auth., Public Fac. Lease Rev. Bonds (City of Fairfax Public Improvement Projects), Series 2005, 5.00% 2024 3,000 3,132 Fairfax County Econ. Dev. Auth., Fairfax County Facs. Rev. Bonds (School Board Central Administration Building Project Phase I), Series 2005-A, 5.00% 2028 2,615 2,704 Fairfax County Econ. Dev. Auth., Lease Rev. Bonds (Joint Public Uses Complex Project), Series 2006, 5.00% 2024 3,795 3,982 City of Fairfax, G.O. School Bonds, Series 2004, 5.00% 2027 1,640 1,714 Fairfax County Econ. Dev. Auth., Residential Care Facs. Mortgage Rev. Bonds (Goodwin House Incorporated), Series 2007, 5.00% 2027 1,000 984 Fairfax County Econ. Dev. Auth., Residential Care Facs. Mortgage Rev. Bonds (Goodwin House Incorporated), Series 2007, 5.125% 2037 2,000 1,949 unaudited Principal amount Market value Bonds & notes (000) (000) CITY & COUNTY ISSUERS (continued) Fairfax County Econ. Dev. Auth., Retirement Community Rev. Bonds (Greenspring Village, Inc. Fac.), Series 1999-A, 6.75% 2012 (preref. 2009) $500 $536 Fairfax County Econ. Dev. Auth., Retirement Community Rev. Bonds (Greenspring Village, Inc. Fac.), Series 1999-A, 7.50% 2029 (preref. 2009) 2,500 2,722 Fairfax County Econ. Dev. Auth., Retirement Community Rev. Ref. Bonds (Greenspring Village, Inc. Fac.), Series 2006-A, 4.75% 2026 2,500 2,353 Fairfax County Econ. Dev. Auth., Retirement Community Rev. Ref. Bonds (Greenspring Village, Inc. Fac.), Series 2006-A, 4.875% 2036 3,000 2,773 Fairfax County Industrial Dev. Auth., Health Care Rev. Ref. Bonds (Inova Health Systems Project), Series 1998-A, 5.00% 2011 1,500 1,520 Fairfax County Industrial Dev. Auth., Hospital Rev. Ref. Bonds (Inova Health System Hospitals Project), Series 1993-A, 5.00% 2011 1,000 1,049 Fairfax County Industrial Dev. Auth., Hospital Rev. Ref. Bonds (Inova Health System Hospitals Project), Series 1993-A, 5.25% 2019 2,500 2,709 Fairfax County Industrial Dev. Auth., Hospital Rev. Ref. Bonds (Inova Health System Hospitals Project), Series 1993-A, FSA insured, 5.25% 2019 1,000 1,088 Fairfax County Redev. and Housing Auth., Multi-family Housing Rev. Bonds (FHA-Insured Mortgage - Cedar Ridge Project), Series 2007, AMT, 4.75% 2038 3,775 3,575 Fairfax County Redev. and Housing Auth., Multi-family Housing Rev. Bonds (Grand View Apartments Project), Series 1998-A, 5.05% 2010 535 544 Fairfax County Water Auth., Water Rev. Ref. Bonds, Series 1997, 5.00% 2021 1,000 1,093 Fairfax County Water Auth., Water Rev. Ref. Bonds, Series 2005-B, 5.25% 2019 1,000 1,111 City of Fredericksburg, Rev. Bonds (MediCorp Health System Obligated Group), Series 2002-B, 5.25% 2027 1,500 1,525 Econ. Dev. Auth. of the City of Fredericksburg, Hospital Facs. Rev. and Ref. Bonds (MediCorp Health System Obligated Group), Series 2007, 5.00% 2015 1,500 1,568 Econ. Dev. Auth. of the City of Fredericksburg, Hospital Facs. Rev. and Ref. Bonds (MediCorp Health System Obligated Group), Series 2007, 5.25% 2021 2,000 2,123 Econ. Dev. Auth. of Stafford County, Hospital Facs. Rev. Bonds (MediCorp Health System Obligated Group), Series 2006, 5.25% 2025 1,000 1,029 H2O Community Dev. Auth., Special Assessment Bonds, Series 2007, 5.20% 2037 3,440 3,146 City of Hampton, Convention Center Rev. Bonds, Series 2002, AMBAC insured, 5.25% 2014 1,000 1,070 City of Hampton, Convention Center Rev. Bonds, Series 2002, AMBAC insured, 5.25% 2015 1,500 1,599 City of Hampton, G.O. Public Improvement Ref. Bonds, Series 1998, 5.00% 2013 2,240 2,388 City of Hampton, G.O. Public Improvement Ref. Bonds, Series 1998, 5.00% 2014 1,000 1,074 City of Hampton, G.O. Public Improvement Ref. Bonds, Series 2000, 5.25% 2011 1,000 1,052 City of Hampton, Museum Rev. Ref. Bonds, Series 2004, 4.00% 2009 500 502 City of Hampton, Museum Rev. Ref. Bonds, Series 2004, 5.00% 2012 1,220 1,273 Industrial Dev. Auth. of County of Hanover, Hospital Rev. Bonds (Memorial Regional Medical Center Project at Hanover Medical Park), Series 1995, MBIA insured, 6.50% 2010 1,375 1,485 Industrial Dev. Auth. of County of Hanover, Hospital Rev. Bonds (Memorial Regional Medical Center Project at Hanover Medical Park), Series 1995, MBIA insured, 6.375% 2018 1,500 1,737 Industrial Dev. Auth. of the City of Harrisonburg, Hospital Facs. Rev. Bonds (Rockingham Memorial Hospital), Series 2006, AMBAC insured, 4.00% 2018 1,170 1,156 Econ. Dev. Auth. of Henrico County, Residential Care Fac. Mortgage Rev. Ref. Bonds (Westminster Canterbury of Richmond), Series 2006, 5.00% 2027 1,000 977 Econ. Dev. Auth. of Henrico County, Residential Care Fac. Mortgage Rev. Ref. Bonds (Westminster Canterbury of Richmond), Series 2006, 5.00% 2035 1,850 1,768 Henrico County, Water and Sewer System Rev. Bonds, Series 2006-A, 5.00% 2025 2,945 3,094 Henrico County, Water and Sewer System Rev. Ref. Bonds, Series 2002, 4.625% 2013 580 610 Industrial Dev. Auth. of the County of Henrico, Solid Waste Disposal Rev. Bonds (Browning-Ferris Industries of South Atlantic, Inc. Project), Series 1996-A, AMT, 5.45% 2014 1,000 1,000 Heritage Hunt Commercial Community Dev. Auth. (Prince William County), Special Assessment Bonds, Series 1999-A, 6.85% 2019 187 189 Heritage Hunt Commercial Community Dev. Auth. (Prince William County), Special Assessment Bonds, Series 1999-B, 7.00% 2029 438 456 Econ. Dev. Auth. of James City County, Lease Rev. Bonds (Public Fac. Projects), Series 2006, FSA insured, 5.00% 2021 1,000 1,066 unaudited Principal amount Market value Bonds & notes (000) (000) CITY & COUNTY ISSUERS (continued) Econ. Dev. Auth. of James City County, Residential Care Fac. First Mortgage Rev. and Ref. Bonds (Williamsburg Landing, Inc.), Series 2005, 5.35% 2026 $2,250 $2,221 Econ. Dev. Auth. of James City County, Residential Care Fac. First Mortgage Rev. and Ref. Bonds (Williamsburg Landing, Inc.), Series 2005, 5.50% 2034 750 739 Community Dev. Auth. of Loudoun County, Special Assessment Bonds (Dulles Town Center Project), Series 1998, 6.25% 2026 2,455 2,507 Industrial Dev. Auth. of Loudoun County, Residential Care Fac. Rev. Ref. Bonds, (Falcons Landing Project), Series 2004-A, 6.00% 2024 2,000 2,077 Loudoun County, G.O. Public Improvement and Ref. Bonds, Series 2002-A, 5.00% 2012 1,795 1,907 Loudoun County, G.O. Public Improvement Bonds, Series 2001-B, 5.00% 2012 (preref. 2010) 1,000 1,043 Loudoun County, G.O. Public Improvement Bonds, Series 2001-B, 5.25% 2015 (preref. 2011) 500 531 Loudoun County Sanitation Auth., Water and Sewer System Rev. Bonds, Series 2000, FSA insured, 5.00% 2014 (preref. 2011) 1,185 1,249 Loudoun County Sanitation Auth., Water and Sewer System Rev. Bonds, Series 2007, 5.00% 2021 500 532 Industrial Dev. Auth. of the City of Lynchburg, Residential Care Fac. Mortgage Rev. Ref. Bonds (Westminster-Canterbury of Lynchburg), Series 2007, 5.00% 2031 500 462 City of Manassas, G.O. Bonds, Series 1997-A, 5.00% 2013 (preref. 2008) 500 511 New Port Community Dev. Auth., Special Assessment Bonds, Series 2006, 5.50% 2026 2,325 2,281 New Port Community Dev. Auth., Special Assessment Bonds, Series 2006, 5.60% 2036 2,000 1,946 City of Newport News, G.O. General Improvement Bonds, Series 2004-A, 5.00% 2020 1,000 1,060 City of Newport News, G.O. General Improvement Ref. Bonds, Series 2003-A, 5.00% 2010 1,000 1,039 City of Newport News, G.O. General Improvement Ref. Bonds, Series 2007-B, 5.25% 2022 1,805 2,016 Econ. Dev. Auth. of the City of Newport News, Econ. Dev. Rev. Bonds, Series 2006, 5.00% 2023 1,110 1,172 Econ. Dev. Auth. of the City of Newport News, Econ. Dev. Rev. Bonds, Series 2006, 5.00% 2024 1,085 1,144 Norfolk Airport Auth., Airport Rev. Bonds, Series 2001-B, AMT, FGIC insured, 5.375% 2014 1,485 1,555 Norfolk Airport Auth., Airport Rev. Bonds, Series 2001-B, AMT, FGIC insured, 5.375% 2015 1,565 1,635 Peninsula Town Center Community Dev. Auth., Special Obligation Bonds, Series 2007, 6.45% 2037 3,000 3,096 Econ. Dev. Auth. of the County of Powhatan, Lease Rev. Bonds (Virginia Capital Projects), Series 2007, AMBAC insured, 5.00% 2020 1,110 1,177 County of Prince William, Industrial Dev. Auth., Hospital Fac. Rev. Bonds (Potomac Hospital Corp. of Prince William), Series 2003, 5.00% 2013 1,000 1,044 Prince William County Service Auth., Water and Sewer System Rev. Ref. Bonds, Series 2003, 5.00% 2019 1,635 1,735 Prince William County Virginia Gateway Community Dev. Auth., Special Assessment Bonds, Series 1999, 6.25% 2026 2,227 2,269 Reynolds Crossing Community Dev. Auth. (Henrico County), Special Assessment Rev. Bonds (Reynolds Crossing Project), Series 2007, 5.10% 2021 2,000 1,932 City of Richmond, G.O. Public Improvement Ref. Bonds, Series 2001, FGIC insured, 5.375% 2015 (preref. 2011) 1,000 1,074 City of Richmond, Public Utility Rev. and Ref. Bonds, Series 2007-A, FSA insured, 4.50% 2022 500 509 City of Richmond, Public Utility Rev. and Ref. Bonds, Series 2007-A, FSA insured, 4.50% 2026 1,000 1,002 City of Richmond, Public Utility Rev. Ref. Bonds, Series 1998-A, 5.25% 2009 (preref. 2008) 1,500 1,520 Richmond Metropolitan Auth., Expressway Rev. and Ref. Bonds, Series 1998, FGIC insured, 5.25% 2012 1,000 1,073 Richmond Metropolitan Auth., Expressway Rev. and Ref. Bonds, Series 2002, FGIC insured, 5.25% 2017 1,120 1,237 Riverside Regional Jail Auth., Jail Fac. Rev. Bonds, Series 2003, MBIA insured, 5.00% 2015 1,000 1,072 Industrial Dev. Auth. of the City of Roanoke, Hospital Rev. Bonds (Carilion Health System Obligated Group), Series 2002-A, MBIA insured, 5.50% 2015 3,500 3,737 City of Salem, G.O. Public Improvement Ref. Bonds, Series 2007-A, 4.50% 2027 1,050 1,050 City of Suffolk, G.O. Public Improvement and Ref. Bonds, Series 2007, MBIA insured, 4.50% 2028 1,000 997 City of Virginia Beach Dev. Auth., Health Care Facs. Rev. Ref. Bonds (Sentara Health System), Series 1998, 5.25% 2011 1,000 1,025 City of Virginia Beach Dev. Auth., Hospital Rev. Bonds (Virginia Beach General Hospital Project), Series 1993, AMBAC insured, 6.00% 2011 1,000 1,077 City of Virginia Beach Dev. Auth., Hospital Rev. Bonds (Virginia Beach General Hospital Project), Series 1993, AMBAC insured, 5.125% 2018 2,200 2,362 City of Virginia Beach Dev. Auth., Public Fac. Rev. Bonds (Town Center Project Phase I), Series 2002-A, 5.375% 2017 1,500 1,603 City of Virginia Beach Dev. Auth., Public Fac. Rev. Bonds (Town Center Project Phase I), Series 2002-A, 5.00% 2021 2,000 2,098 City of Virginia Beach Dev. Auth., Public Fac. Rev. Bonds, Series 2007-A, 5.00% 2020 1,000 1,070 City of Virginia Beach, G.O. Public Improvement and Ref. Bonds, Series 2002, 5.00% 2015 (preref. 2012) 1,500 1,589 City of Virginia Beach, G.O. Public Improvement and Ref. Bonds, Series 2002, 5.00% 2016 (preref. 2012) 1,500 1,589 City of Virginia Beach, G.O. Public Improvement Bonds, Series 2001, 5.00% 2012 (preref. 2011) 2,425 2,570 unaudited Principal amount Market value Bonds & notes (000) (000) CITY & COUNTY ISSUERS (continued) City of Virginia Beach, G.O. Public Improvement Bonds, Series 2001, 5.00% 2013 (preref. 2011) $2,425 $2,570 City of Virginia Beach, G.O. Public Improvement Ref. Bonds, Series 2004-B, 5.00% 2016 1,350 1,463 City of Virginia Beach, G.O. Public Improvement Ref. Bonds, Series 2004-B, 5.00% 2017 1,000 1,086 Watkins Centre Community Dev. Auth., Rev. Bonds, Series 2007, 5.40% 2020 1,400 1,387 Westmoreland County Industrial Dev. Auth., Lease Rev. Bonds (Northumberland County School Project), Series 2006, MBIA insured, 5.00% 2022 1,215 1,283 Westmoreland County Industrial Dev. Auth., Lease Rev. Bonds (Northumberland County School Project), Series 2006, MBIA insured, 5.00% 2023 1,275 1,342 Industrial Dev. Auth. of the City of Winchester, Hospital Rev. Bonds (Valley Health System Obligated Group), Series 2007, 5.00% 2026 1,250 1,276 Industrial Dev. Auth. of the City of Winchester, Residential Care Fac. Rev. Bonds (Westminster-Canterbury of Winchester, Inc.), Series 2005-A, 4.875% 2019 1,005 986 Industrial Dev. Auth. of the City of Winchester, Residential Care Fac. Rev. Bonds (Westminster-Canterbury of Winchester, Inc.), Series 2005-A, 5.20% 2027 1,000 983 Industrial Dev. Auth. of the City of Winchester, Residential Care Fac. Rev. Bonds (Westminster-Canterbury of Winchester, Inc.), Series 2005-A, 5.30% 2035 1,000 979 168,850 DISTRICT OF COLUMBIA — 5.53% Metropolitan Washington Airports Auth., Airport System Rev. and Ref. Bonds, Series 1998-B, AMT, MBIA insured, 5.25% 2010 1,000 1,024 Metropolitan Washington Airports Auth., Airport System Rev. Bonds, Series 2001-A, AMT, MBIA insured, 5.50% 2014 1,000 1,068 Metropolitan Washington Airports Auth., Airport System Rev. Bonds, Series 2005-A, AMT, MBIA insured, 5.25% 2017 1,000 1,069 Metropolitan Washington Airports Auth., Airport System Rev. Bonds, Series 2006-A, AMT, FSA insured, 5.00% 2032 1,000 1,016 Metropolitan Washington Airports Auth., Airport System Rev. Bonds, Series 2007-B, AMT, AMBAC insured, 5.00% 2020 1,000 1,049 Metropolitan Washington Airports Auth., Airport System Rev. Ref. Bonds, Series 2002-D, AMT, FSA insured, 5.375% 2013 1,000 1,065 Metropolitan Washington Airports Auth., Airport System Rev. Ref. Bonds, Series 2002-D, AMT, FSA insured, 5.375% 2014 1,000 1,062 Metropolitan Washington Airports Auth., Airport System Rev. Ref. Bonds, Series 2002-D, AMT, FSA insured, 5.375% 2016 1,995 2,104 Metropolitan Washington Airports Auth., Airport System Rev. Ref. Bonds, Series 2004-C-1, AMT, FSA insured, 5.00% 2008 500 506 Metropolitan Washington Airports Auth., Airport System Rev. Ref. Bonds, Series 2004-D, AMT, MBIA insured, 5.25% 2012 1,000 1,065 Metropolitan Washington Airports Auth., Airport System Rev. Ref. Bonds, Series 2004-D, AMT, MBIA insured, 5.00% 2019 1,000 1,040 Metropolitan Washington Airports Auth., Airport System Rev. Ref. Bonds, Series 2005-D, AMBAC insured, 5.00% 2021 2,155 2,256 Metropolitan Washington Airports Auth., Airport System Rev. Ref. Bonds, Series 2006-C, FGIC insured, 5.00% 2023 1,965 2,055 Metropolitan Washington Airports Auth., Airport System Rev. Ref. Bonds, Series 2006-C, FGIC insured, 5.00% 2025 1,130 1,177 17,556 PUERTO RICO — 5.27% Electric Power Auth., Power Rev. Ref. Bonds (Forward Delivery), Series QQ, XLCA insured, 5.50% 2015 1,000 1,114 Electric Power Auth., Power Rev. Ref. Bonds, Series UU, FSA insured, 4.025% 20291 2,500 2,451 Government Dev. Bank for Puerto Rico, Series 2006-B, 5.00% 2015 1,000 1,052 Highways and Transportation Auth., Highway Rev. Ref. Bonds, Series AA, AMBAC insured, 5.00% 2035 (put 2010) 1,150 1,191 Highways and Transportation Auth., Highway Rev. Ref. Bonds, Series CC, 5.50% 2030 1,200 1,320 Public Buildings Auth., Government Facs. Rev. Bonds, Series D, 5.25% 2027 (preref. 2012) 1,040 1,114 Public Buildings Auth., Government Facs. Rev. Ref. Bonds, Series C, 5.50% 2014 1,000 1,079 Public Fin. Corp., Commonwealth Appropriation Bonds, Series 2004-A, AMBAC insured, 5.25% 2030 (put 2012) 1,000 1,063 Public Fin. Corp., Commonwealth Appropriation Bonds, Series 2004-A, FGIC insured, 5.25% 2031 (put 2012) 3,000 3,190 Public Fin. Corp., Commonwealth Appropriation Bonds, Series 2004-A, MBIA insured, 5.25% 2029 (put 2012) 2,000 2,127 Public Improvement G.O. Ref. Bonds, Series 2004-A, 5.00% 2030 (put 2012) 1,000 1,039 16,740 VIRGIN ISLANDS — 0.73% Public Fin. Auth., Rev. and Ref. Bonds (Matching Fund Loan Notes), Series 1998-A, 5.20% 2009 1,000 1,021 Public Fin. Auth., Rev. Bonds (Matching Fund Loan Notes), Series 2004-A, 5.25% 2017 750 786 Public Fin. Auth., Rev. Bonds (Matching Fund Loan Notes), Series 2004-A, 5.25% 2018 500 521 2,328 Total bonds & notes (cost: $299,914,000) 303,313 unaudited Principal amount Market value Short-term securities — 3.70% (000) (000) Virginia College Building Auth., Educational Facs. Rev. Bonds (21st Century College and Equipment Programs), Series 2006-B, 3.64% 20261 $1,280 $1,280 Fairfax County Econ. Dev. Auth., Multi-Modal Rev. Bonds (Smithsonian Institution Issue), Series A, 3.42% 20331 470 470 Industrial Dev. Auth. of King George County, Virginia, Demand Exempt Facility Rev. Bonds (Birchwood Power Partners, L.P. Project), Series 1994-B, AMT, 3.60% 20241 300 300 Industrial Dev. Auth. of King George County, Virginia, Demand Exempt Facility Rev. Bonds (Birchwood Power Partners, L.P. Project), Series 1995, AMT, 3.71% 20251 500 500 Industrial Dev. Auth. of Loudoun County, Virginia, Multi-Modal Rev. Bonds (Howard Hughes Medical Institute Issue), Series 2003-A, 3.56% 20381,2 4,900 4,900 Industrial Dev. Auth. of Loudoun County, Virginia, Multi-Modal Rev. Bonds (Howard Hughes Medical Institute Issue), Series 2003-B, 3.20% 20381 1,400 1,400 Industrial Dev. Auth. of Loudoun County, Virginia, Multi-Modal Rev. Bonds (Howard Hughes Medical Institute Issue), Series 2003-C, 3.62% 20381 725 725 Industrial Dev. Auth. of Loudoun County, Virginia, Multi-Modal Rev. Bonds (Howard Hughes Medical Institute Issue), Series 2003-E, 3.54% 20381 1,235 1,235 Industrial Dev. Auth. of the City of Richmond, Virginia, Educational Facs. Rev. Bonds (Church Schools in the Diocese of Virginia), Series 2001, 3.60% 20311 500 500 Industrial Dev. Auth. of the City of Roanoke, Virginia, Hospital Rev. Bonds (Carilion Health System Obligated Group), Series 2005-C-1, FSA insured, 3.56% 20271 450 450 Total short-term securities (cost: $11,760,000) 11,760 Total investment securities (cost: $311,674,000) 315,073 Other assets less liabilities 2,636 Net assets $317,709 1Coupon rate may change periodically; the date of the next scheduled coupon rate change is considered to be the maturity date. 2This security, or a portion of this security, has been segregated to cover funding requirements on investment transactions settling in the future. Key to abbreviations Agcy. Agency Dist. District G.O. General Obligation AMT Alternative Minimum Tax Econ. Economic Preref. Prerefunded Auth. Authority Fac. Facility Redev. Redevelopment Certs. Of Part. Certificates of Participation Facs. Facilities Ref. Refunding Dept. Department Fin. Finance Rev. Revenue Dev. Development Fncg. Financing TECP Tax-Exempt Commercial Paper Federal income tax information (dollars in thousands) Gross unrealized appreciation on investment securities $6,076 Gross unrealized depreciation on investment securities (2,677) Net unrealized appreciation on investment securities 3,399 Cost of investment securities for federal income tax purposes 311,674 Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so you may lose money. Investors should carefully consider the investment objectives, risks, charges and expenses of the American Funds. This and other important information is contained in the funds’ prospectus, which can be obtained from a financial professional and should be read carefully before investing. MFGEFP-970-1207O-S10944 ITEM 2 - Controls and Procedures (a) The Registrant’s Principal Executive Officer and Treasurer have concluded, based on their evaluation of the Registrant’s disclosure controls and procedures (as such term is defined in Rule 30a-3 under the Investment Company Act of 1940), that such controls and procedures are adequate and reasonably designed to achieve the purposes described in paragraph (c) of such rule. (b) There was no change in the Registrant’s internal controls over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the Registrant’s last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant’s internal control over financial reporting. ITEM 3 – Exhibits The certifications required by Rule 30a-2 of the Investment Company Act of 1940 and Section 302 of the Sarbanes-Oxley Act of 2002 are attached as exhibits hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. The American Funds Tax-Exempt Series I By /s/ Jeffrey L. Steele, President and Principal Executive Officer Date: December 20, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ Jeffrey L. Steele, President and Principal Executive Officer Date: December 20, 2007 By /s/ Michael W. Stockton, Vice President , Treasurer And Principal Financial Officer Date: December 20, 2007
